IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: S.A.W., A MINOR      : No. 102 MAL 2018
                                         :
                                         :
PETITION OF: K.L.W., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN RE: ADOPTION OF: J.M.W., A MINOR      : No. 103 MAL 2018
                                         :
                                         :
PETITION OF: K.L.W., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.